 
SUBORDINATION AND INTERCREDITOR AGREEMENT
 
THIS SUBORDINATION AND INTERCREDITOR AGREEMENT dated as of October 1, 2008 (this
“Agreement”) is entered into among PAC-VAN, INC. (the “Borrower”), GFN NORTH
AMERICA CORP. (the “Company”), LAMINAR DIRECT CAPITAL, L.L.C., as Senior Agent
(as hereinafter defined) for the Senior Lenders (as hereinafter defined) under
the Investment Agreement (as hereinafter defined), and D. E. SHAW LAMINAR
PORTFOLIOS, L.L.C. (the “Subordinated Lender”).
 
RECITALS


A. The Senior Agent, certain financial institutions (together with the
successors and assigns thereof, “Senior Lenders”), the Borrower and Mobile
Office Acquisition Corp. ("MOAC") have entered into an Investment Agreement,
dated as of August 2, 2006 (as from time to time amended, modified, extended,
renewed, refinanced or restated prior to the date hereof, the “Original
Investment Agreement”), together with the other Loan Documents (as defined in
the Original Investment Agreement, such documents, the "Original Loan
Documents"), whereby the Subordinated Lenders have made available to the
Borrower certain loans and other financial accommodations therein set forth. The
Original Loan Documents include a Continuing Unconditional Guaranty dated as of
August 2, 2006 (as from time to time amended, modified, extended, renewed or
restated (the “Original Parent Guaranty”) by MOAC in favor of the Senior Agent.
All of the Borrower’s and the Company’s obligations under the Senior Loan
Documents (as hereinafter defined) are secured by assignments of and security
interests in substantially all of the now or hereafter acquired assets of the
Borrower and the Company, all as more fully set forth in the Senior Loan
Documents.
 
B. Borrower, the Company and the Subordinated Lender (in its capacity as a
stockholder of MOAC) are parties to that certain Agreement and Plan of Merger,
dated as of July 28, 2008 (the “Merger Agreement”), pursuant to which MOAC is
merging with and into the Company effective as of the date of this Agreement.
Pursuant to Section 2.1 of the Merger Agreement, the Company has issued a
promissory note dated as of the date hereof in the aggregate principal amount of
$1,500,000 (the “Subordinated Note”, together with all guarantees and other debt
documents or debt instruments executed in connection therewith (as from time to
time modified, extended, renewed, refinanced or restated to the extent permitted
by the terms of this Agreement), collectively the “Subordinated Documents”) in
favor of the Subordinated Lender, which Subordinated Note, together with cash
and shares of restricted common stock of General Finance Corporation, a Delaware
corporation, in the amounts determined in accordance with Section 2.1 of the
Merger Agreement, constitute the merger consideration to be received by the
Subordinated Lender under the Merger Agreement in exchange for the cancellation
of the Subordinated Lender’s shares of stock in MOAC.
 
C. In connection with the transactions contemplated by the Merger Agreement, the
parties to the Original Investment Agreement have agreed to amend and restate
(i) the Original Investment Agreement in the form of that certain Amended and
Restated Investment Agreement dated as of the date hereof by and among the
Borrower, the Company, the Senior Lenders party thereto and the Senior Agent (as
from time to time amended, modified, extended, renewed, refinanced, or restated,
the "Investment Agreement"), (ii) the Original Parent Guaranty in the form of
that certain Amended and Restated Continuing Unconditional Guaranty dated as of
the date hereof by the Company in favor of the Senior Agent (the "Parent
Guaranty") and (iii) certain of the other Original Loan Documents. In addition,
the Company has agreed to enter into that certain Security Agreement dated as of
the date hereof by and among the Company and the Senior Agent (the "Parent
Security Agreement").


--------------------------------------------------------------------------------




D. As a condition of the financing accommodations under the Senior Loan
Documents, the parties hereto are required to enter into this Agreement to
establish the relative rights and priorities of the Senior Agent, the Senior
Lenders and the Subordinated Lender under the Senior Loan Documents and the
Subordinated Documents.
 
E. The Subordinated Lender will benefit from the financing accommodations made
by the Senior Lenders under the Investment Agreement and the other Senior Loan
Documents. The Subordinated Lender and the Company desire to enter into this
Agreement in order to induce the Senior Lenders to amend and restate the
Original Investment Agreement in the form of the Investment Agreement and to
enter into the amendments of the other Loan Documents contemplated thereby. The
Subordinated Lender acknowledges that the Senior Lenders would not amend the
Senior Loan Documents but for the execution of this Agreement.
 
In consideration of the mutual agreements herein contained, the parties hereto
agree as follows:
 
1. Definitions. Except as otherwise provided herein, all capitalized terms used
in this Agreement shall have the meanings ascribed to such terms in the
Investment Agreement, provided that the following terms shall have the meanings
set forth below:
 
“Bankruptcy Code” means Title 11 of the United States Code (11 U.S.C. § 101 et.
seq.) or any replacement or supplemental federal statute dealing with the
bankruptcy of debtors.
 
“Borrower” shall have the meaning set forth in the recitals hereof.
 
“Borrower Property” means all assets, property and property rights, of any kind
or nature, tangible or intangible, now or hereafter existing, in which the
Borrower or any Obligor owns, asserts or maintains an interest.
 
“Company” shall have the meaning set forth in the recitals hereof.
 
“Company Property” means all assets, property and property rights, of any kind
or nature, tangible or intangible, now or hereafter existing, in which the
Company or any Obligor owns, asserts or maintains an interest.
 
“Investment Agreement” shall have the meaning set forth in the recitals hereof.
 
“Finally Paid” or “Final Payment,” when used in connection with the Senior
Indebtedness, means the full and indefeasible payment in cash of all of the
Senior Indebtedness.


--------------------------------------------------------------------------------



“Liens” means any mortgage, deed of trust, pledge, lien, security interest,
charge, set-off right or other encumbrance, whether now existing or hereafter
created, acquired or arising.
 
“Obligor” means any guarantor or obligor of any Senior Indebtedness.
 
“Proceeding” means any voluntary or involuntary proceeding commenced by or
against the Borrower, the Company or any Obligor under any provision of the
Bankruptcy Code, or under any other bankruptcy or insolvency law, including
assignments for the benefit of creditors, formal or informal moratoria,
compositions, extensions generally with its creditors, or proceedings seeking
dissolution, receivership, reorganization, arrangement, or other similar relief.
 
“Senior Agent” means Laminar Direct Capital, L.L.C., as Collateral Agent for
Senior Lenders, or any other Person appointed by the holders of the Senior
Indebtedness as collateral agent for purposes of the Senior Loan Documents and
this Agreement, together with the successors and assigns of all of the
foregoing.
 
“Senior Indebtedness” means all obligations, liabilities and indebtedness of
every nature of the Borrower and the Company from time to time owed to the
Senior Agent or any Senior Lender under the Senior Loan Documents, including the
principal amount of all debts, claims and indebtedness, accrued and unpaid
interest and all premium, fees, costs and expenses, whether primary, secondary,
direct, contingent, fixed or otherwise, heretofore, now and from time to time
hereafter owing, due or payable, whether before or after the filing of a
Proceeding, together with (a) any indebtedness which refinances such principal,
interest or other obligations and any amendments, modifications, renewals,
restatements, refinancings or extensions thereof to the extent not prohibited by
the terms of this Agreement and (b) any interest accruing thereon after the
commencement of a Proceeding, without regard to whether or not such interest is
allowed in any Proceeding. Senior Indebtedness shall be deemed to be outstanding
until it is Finally Paid.
 
“Senior Loan Documents” means the Investment Agreement, the Parent Guaranty, the
Parent Security Agreement, the Subdebt Parent Pledge Agreement (as defined in
the Investment Agreement) and the other Loan Documents (as defined in the
Investment Agreement) and all other agreements, documents and instruments
executed from time to time in connection therewith, in each case as from time to
time renewed, extended, amended, restated or modified and all agreements and
instruments evidencing full or partial refundings or refinancings of the
indebtedness thereunder.
 
“Subordinated Documents” shall have the meaning set forth in recitals hereof.
 
“Subordinated Indebtedness” means all obligations, liabilities and indebtedness
of every nature of the Borrower and the Company from time to time owed to any
Subordinated Lender under the Subordinated Documents, including the principal
amount of all debts, claims and indebtedness, accrued and unpaid interest and
all premium, fees, costs and expenses, whether primary, secondary, direct,
contingent, fixed or otherwise, heretofore, now and from time to time hereafter
owing, due or payable, whether before or after the filing of a Proceeding,
together with (a) any amendments, modifications, renewals, restatements,
refinancings or extensions thereof and (b) any interest accruing thereon after
the commencement of a Proceeding, without regard to whether or not such interest
is allowed in any Proceeding.


--------------------------------------------------------------------------------



“Subordinated Lender Remedies” means any action (a) to take from or for the
account of the Borrower, the Company, any Obligor, any other guarantor of the
Subordinated Indebtedness or any other Person, by set-off or in any other
manner, the whole or any part of any moneys which may now or hereafter be owing
by the Borrower, the Company (other than receipt of payments of Subordinated
Indebtedness to the extent permitted by this Agreement), any Obligor, any such
guarantor or any other Person with respect to the Subordinated Indebtedness, (b)
to sue for payment of, or to initiate or participate with others in any suit,
action or proceeding (including any Proceeding) against the Borrower, the
Company, any Obligor, any such guarantor or any other Person to (i) enforce
payment of or to collect the whole or any part of the Subordinated Indebtedness
or (ii) commence judicial enforcement of any of the rights and remedies under
the Subordinated Documents or applicable law with respect to the Subordinated
Indebtedness, (c) to accelerate the Subordinated Indebtedness, (d) to exercise
any put, repurchase or similar option or to cause the Borrower, the Company, any
Obligor, any such guarantor or any other Person to honor any redemption or
mandatory prepayment obligation under any Subordinated Document or (e) to take
any action under the provisions of any state or federal law, including the UCC,
or under any contract or agreement, to enforce, foreclose upon, take possession
of or sell any Borrower Property, Company Property or any property or assets of
any such guarantor or any other Person. Notwithstanding the foregoing,
“Subordinated Lenders Remedies” does not include any action to seek and obtain
specific performance or injunctive relief to compel the Company or any Obligor
to comply with (or not violate or breach) an obligation under the Subordinated
Documents, so long as it is not accompanied by a claim for monetary damages.
 
“Subordinated Lender” shall have the meaning set forth in the recitals hereof.
 
“Subordinated Note(s)” shall have the meaning set forth in the recitals hereof.
 
“UCC” means Article 9 of the Uniform Commercial Code, as in effect in any
relevant jurisdiction.
 
2. Subordination of Subordinated Indebtedness to Senior Indebtedness. The
Borrower and the Company covenant and agree, and Subordinated Lender by its
acceptance of the Subordinated Documents (whether upon original issue or upon
transfer or assignment) likewise covenants and agrees, notwithstanding anything
to the contrary contained in any of the Subordinated Documents, that the payment
of any and all of the Subordinated Indebtedness shall be subordinate and subject
in right and time of payment, to the extent and in the manner hereinafter set
forth, to the Final Payment of all Senior Indebtedness. Each holder of Senior
Indebtedness, whether now outstanding or hereafter created, incurred, assumed or
guaranteed, shall be deemed to have acquired Senior Indebtedness in reliance
upon the provisions contained in this Agreement.


--------------------------------------------------------------------------------



3. Subordination of Liens.
 
(a) Subordinated Lender hereby covenants and agrees that any Liens and rights of
any kind such Subordinated Lender may now have and hereafter acquire (or be
deemed to now have or hereafter acquire) against the Borrower, the Company or
any Obligor and/or any Borrower Property or Company Property, if any, shall be
subordinate and subject to the Liens and rights against the Borrower, the
Company, Obligors and/or Borrower Property or Company Property of the Senior
Lenders arising from or out of the Senior Indebtedness, regardless of the order,
time or manner in which any Liens attach to or are perfected in any Borrower
Property or Company Property.
 
(b) If (x) the Borrower, the Company or any Obligor, as the case may be, desires
to make any distribution or payment or to sell any Borrower Property or Company
Property as to which the Senior Lenders have provided their written consent or
which is otherwise permitted under the Senior Loan Documents or (y) the Senior
Lenders release their Lien in connection with any sale or disposition of any
Borrower Property or Company Property, the Subordinated Lender shall be deemed
to have consented to such disposition and shall execute such releases with
respect to such Borrower Property or Company Property to be sold as the Senior
Agent or the Senior Lenders request to evidence the release of any Lien against
such property the Subordinated Lender may have or be deemed to have. Each
Subordinated Lender hereby irrevocably appoints the holders of the Senior
Indebtedness, or the Senior Agent on their behalf, as the true and lawful
attorneys of the Subordinated Lender for the purpose of executing and filing any
such releases. Each Subordinated Lender hereby waives any rights such
Subordinated Lender has or may have in the future to object to the appointment
of a receiver for all or any portion of the equity or the assets of the
Borrower, the Company or any Obligor or to require any Senior Lender to marshal
the collateral and agrees that each Senior Lender may proceed against the
collateral in any order that it deems appropriate in the exercise of its
absolute discretion.
 
4. Warranties and Representations of Company and Subordinated Lender.
 
(a) The Borrower, the Company and the Subordinated Lender hereby severally
represent and warrant to the Senior Lenders that each Senior Lender has been
furnished with a true and correct copy of all instruments and securities
evidencing or pertaining to the Subordinated Indebtedness.
 
(b) The Borrower and the Company hereby represent and warrant to the Senior
Lenders that this Agreement has been duly executed and delivered by the Borrower
and the Company and constitutes a legal, valid and binding obligation of the
Borrower and the Company enforceable in accordance with its terms except to the
extent that the enforceability thereof may be limited by any applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws from time to
time in effect affecting generally the enforcement of creditors’ rights and
remedies and general principles of equity.
 
(c) Subordinated Lender represents and warrants to the Senior Lenders: (i) that
this Agreement has been duly executed and delivered by Subordinated Lender and
constitutes a legal, valid and binding obligation of Subordinated Lender
enforceable against Subordinated Lender in accordance with its terms, except to
the extent that the enforceability thereof may be limited by any applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws from time to
time in effect affecting generally the enforcement of creditors’ rights and
remedies and general principles of equity; (ii) that Subordinated Lender has not
relied and shall not rely on any representation or information of any nature
made by or received from any Senior Lender relative to the Borrower, the Company
or any Obligor in deciding to execute this Agreement or to permit it to continue
in effect; and (iii) that Subordinated Lender is the current holder of the
Subordinated Indebtedness.


--------------------------------------------------------------------------------



(d) The Senior Agent and each Senior Lender represents and warrants to the
Subordinated Lenders: (i) that this Agreement has been duly executed and
delivered by the Senior Agent, on its own behalf and on behalf of the Senior
Lenders, and constitutes a legal, valid and binding obligation of the Senior
Agent or such Senior Lender, as applicable, enforceable against the Senior Agent
or such Senior Lender, as applicable, in accordance with its terms, except to
the extent that the enforceability thereof may be limited by any applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws from time to
time in effect affecting generally the enforcement of creditors’ rights and
remedies and general principles of equity; (ii) that the Senior Agent or such
Senior Lender, as applicable, has not relied and shall not rely on any
representation or information of any nature made by or received from any Senior
Lender relative to the Company or any Obligor in deciding to execute this
Agreement or to permit it to continue in effect; and (iii) that such Senior
Lender is a current holder of the Senior Indebtedness.
 
(e) Notwithstanding anything contained in this Agreement to the contrary,
Subordinated Lender hereby represents and warrants to the Senior Agent, the
Borrower and the Company that, except for security interests and Liens
subordinated to the Senior Indebtedness pursuant to a written subordination
agreement, Subordinated Lender has no security interest in or Lien on any assets
of the Borrower, the Company or any Obligor or any Borrower Property or any
Company Property.
 
5. Negative Covenants. Until all of the Senior Indebtedness has been Finally
Paid: (A), except for security interests and Liens subordinated to the Senior
Indebtedness pursuant to a written subordination agreement, the Subordinated
Lender shall not demand, accept or acquire from the Borrower, the Company or any
Obligor any security interest in or Lien on any assets of the Borrower, the
Company or any Obligor or any Borrower Property or any Company Property, nor any
collateral from the Borrower, the Company or any Obligor; (B) neither the
Borrower nor the Company shall discharge the Subordinated Indebtedness other
than in accordance with the terms of the Subordinated Documents; (C) the
Subordinated Lender shall not demand or accept from the Borrower, the Company,
any Obligor or other Person any consideration which would result in a discharge
of the Subordinated Indebtedness other than in accordance with the terms of the
Subordinated Documents; (D) the Subordinated Lender shall not hereafter give any
subordination in respect of the Subordinated Indebtedness; and (E) neither the
Borrower nor the Company shall hereafter issue any instrument, security or other
writing evidencing any part of the Subordinated Indebtedness, and the
Subordinated Lender shall not receive any such writing, except upon the
condition that such security shall bear the legend referred to in Section 25
below and a true copy thereof shall be thereupon promptly furnished to the
Senior Agent.


--------------------------------------------------------------------------------



6. Permitted Payments.
 
(a) Notwithstanding the terms of the Subordinated Documents, the Company hereby
agrees that it shall not make (and will not permit any other Obligor to make),
and Subordinated Lender hereby agrees that it will not accept, any payment or
distribution with respect to the Subordinated Indebtedness including any payment
or distribution received through the exercise of any right of setoff,
counterclaim or crossclaim, until the Senior Indebtedness is Finally Paid;
provided that the Company may make to the Subordinated Lender and the
Subordinated Lender may accept any payments in respect of principal and interest
on the Subordinated Indebtedness in an aggregate amount not to exceed
$2,000,000.00, all in accordance with the terms of the Subordinated Documents,
so long as no Default or Event of Default has occurred under the Investment
Agreement and is continuing or would result from the making of such payment.
 
(b) The failure of the Company to make any payment with respect to the
Subordinated Indebtedness by reason of the operation of this Section 6 shall not
be construed as preventing the occurrence of a default under the Subordinated
Documents.
 
7. Forbearance of Legal Remedies.
 
(a) Until the Senior Indebtedness is Finally Paid, the Subordinated Lender shall
not, without the prior written consent of the Senior Agent, exercise any
Subordinated Lender Remedies.
 
(b) Notwithstanding anything contained herein to the contrary or any rights or
remedies available to the Subordinated Lender under any of the Subordinated
Documents, applicable law or otherwise, prior to the time that the Senior
Indebtedness has been Finally Paid, any payments, distributions or other
proceeds obtained by Subordinated Lender from the exercise of any Subordinated
Lender Remedies shall in any event be held in trust by it for the benefit of the
Senior Agent and the Senior Lenders and promptly paid or delivered to the Senior
Agent for the benefit of the Senior Lenders in the form received.
 
8. Dissolution, Liquidation, Reorganization or Bankruptcy. (a) In the event of
any Proceeding involving the Borrower, the Company or any Obligor:
 
(i) all Senior Indebtedness shall be Finally Paid before the Subordinated Lender
shall be entitled to receive any payment on account of any Subordinated
Indebtedness; and
 
(ii) any payment or distribution of assets of such Person of any kind or
character, whether in cash, property or securities, to which the Subordinated
Lender would be entitled except for these provisions, shall be paid by the
liquidating trustee or agent or other Person making such payment or distribution
directly to the Senior Agent, to the extent necessary to make Final Payment of
all Senior Indebtedness remaining unpaid, after giving effect to any concurrent
payment or distribution or provision therefor to the holders of such Senior
Indebtedness. Subordinated Lender irrevocably authorizes, empowers and directs
any debtor, debtor-in-possession, receiver, trustee or agent or other Person
having authority, to pay or otherwise deliver all such payments or distributions
to Senior Agent.


--------------------------------------------------------------------------------



(b) Until the Senior Indebtedness has been Finally Paid, if a Proceeding shall
occur and be continuing, the Subordinated Lender shall file all claims they may
have against the Borrower, the Company or any Obligor, and shall direct the
debtor in possession or trustee in bankruptcy, as appropriate, to pay over to
the Senior Agent all amounts due to the Subordinated Lender on account of the
Subordinated Indebtedness until the Senior Indebtedness has been Finally Paid.
If the Subordinated Lender fails to file such claims prior to 30 days before the
expiration of time to do so, the Senior Agent may (but shall have no obligation
to) file such claims in the Subordinated Lender’s name on behalf of the Senior
Lenders; provided, that neither the Senior Agent nor any Senior Lender shall
have any right whatsoever to vote any claim that the Subordinated Lender has in
any such Proceeding to accept or reject any plan of partial or complete
liquidation, reorganization, arrangement, composition or existence.
 
(c) Subordinated Lender agrees, in connection with any such Proceeding, that
while it shall retain the right to vote and otherwise act in any such proceeding
(including the right to vote to accept or reject any plan of partial or complete
liquidation, reorganization, arrangement, composition or extension), it will not
take any action or vote in any way so as to (i) contest the validity of the
Liens securing the Senior Indebtedness, (ii) contest the enforceability of any
of the Senior Loan Documents, (iii) contest the Senior Lenders’ priority
position over the Subordinated Lender created by this Agreement or (iv) take any
position or action which would have directly or indirectly any of the following
effects: (A) extension of the final maturity of and/or forgiveness, reduction or
cram-down of the Senior Indebtedness or deferral of any required payment in
respect of Senior Indebtedness, (B) opposing or objecting to initiatives or
claims by the Senior Lenders for adequate protection or relief from the
automatic stay, use of cash collateral or super-priority expense of
administration for failure of adequate protection, (C) challenging in any
respect treatment of the Senior Indebtedness as a first priority perfected fully
secured claim, (D) blocking current payment of any obligation in respect of
Senior Indebtedness, (E) assenting to or supporting any requested extension of
the exclusivity period for the submission by Borrower or Company of any plan of
reorganization or liquidation under the Bankruptcy Code unless such extension is
assented to or supported by the Senior Lenders; and (F) opposing or objecting to
any sale or lease of any Borrower Property or Company Property that has been
consented to by the holders of Senior Indebtedness. Except as expressly set
forth in this Section 8(c) or otherwise in this Agreement, the Subordinated
Agent and Subordinated Lender shall, in any Proceeding, be entitled to (x) file
any pleadings, objections, motions or agreements which assert rights or
interests available to unsecured creditors of the Company arising under either
bankruptcy law or applicable non-bankruptcy law, (y) may file claims or
statements of interest with respect to all or any portion of the Subordinated
Indebtedness, (z) file any necessary responsive or defensive pleadings in
opposition to any motion, claim, adversary proceeding or other pleading made by
any person objecting to or otherwise seeking the disallowance of the claims of
the Subordinated Agent or Subordinated Lender.
 
(d) Until the Senior Indebtedness has been Finally Paid, if a Proceeding shall
occur and be continuing, the Subordinated Lender hereby (i) expressly consents
to any Senior Lender’s providing post-petition financing to the Borrower, the
Company or any Obligor or the granting by the Borrower, the Company or any
Obligor to any Senior Lender of senior liens and priorities in connection
therewith and/or the use of cash collateral and (ii) agrees that adequate notice
of such financing or cash collateral usage to the Subordinated Lender shall have
been provided if the Subordinated Lender received notice in accordance with
Section 16 hereof two (2) Business Days prior to the entry of any order
approving such financing or cash collateral usage.


--------------------------------------------------------------------------------



(e) If Subordinated Lender has or at any time acquires any Lien securing any
Subordinated Indebtedness, such Subordinated Lender agrees not to (i) initiate
any proceeding involving the marshalling of any of the Borrower Property or the
Company Property (whether in a Proceeding or otherwise) or (ii) assert any right
it may have to “adequate protection” of its interest, if any, in such security
in any Proceeding and agrees that it will not seek to have the automatic stay
lifted with respect to such security, in each case without the prior written
consent of the Senior Agent. Subordinated Lender waives any claim or defense
Subordinated Lender may now or hereafter have arising out of the election by any
Senior Lender in any Proceeding instituted under Chapter 11 of the Bankruptcy
Code of any use of cash collateral, any borrowing or any grant of a security
interest under Sections 363 and/or 364 of the Bankruptcy Code by the Borrower,
the Company or any Obligor, as debtor-in-possession. Subordinated Lender agrees
that it will not object to or oppose a sale or other disposition of any property
securing all or any part of the Senior Indebtedness free and clear of any Liens
or other claims of Subordinated Lender under Section 363 of the Bankruptcy Code
if the Senior Agent has consented to such sale or disposition. Subordinated
Lender further agrees that it will not seek to participate on any creditors
committee in respect of the Subordinated Indebtedness without the Senior Agent’s
prior written consent. To the extent that any Senior Lender receives payments
on, or proceeds of collateral for, the Senior Indebtedness which are
subsequently invalidated, declared to be fraudulent or preferential, set aside
and/or required to be repaid to a trustee, receiver or any other party under any
bankruptcy law, state or federal law, common law, or equitable cause, then as
between such Senior Lender and Subordinated Lender hereunder, to the extent of
such payment or proceeds received, the Senior Indebtedness, or part thereof,
intended to be satisfied shall be revived and continue in full force and effect
as if such payments or proceeds had not been received by such Senior Lender.
 
9. Obligation of Company Unconditional. Nothing contained herein or in the
Senior Loan Documents is intended to or shall impair, as between the Company and
the Subordinated Lender only, the obligation of the Company, which is absolute
and unconditional, to pay to the Subordinated Lender the Subordinated
Indebtedness as and when the same shall become due and payable in accordance
with their terms, or to affect the relative rights of the Subordinated Lender
and creditors of the Company other than the Senior Lenders.
 
10. Subordination Rights Not Impaired by Acts or Omissions of the Borrower, the
Company or Holders of Senior Indebtedness.
 
(a) No right of any present or future holders of any Senior Indebtedness to
enforce the subordination provisions as provided herein shall at any time in any
way be prejudiced or impaired by any act or failure to act on the part of the
Borrower or the Company; by any act or failure to act by any such holder; by any
act or failure to act by any other holder of the Senior Indebtedness; or by any
noncompliance by the Borrower or the Company with the terms hereof, regardless
of any knowledge thereof which any such holder may have or be otherwise charged
with. The Subordinated Lender shall not be released, nor shall the Subordinated
Lender’s obligation hereunder be in anyway diminished, by any of the following:
(i) the exercise or the failure to exercise by any Senior Lender of any rights
or remedies conferred on it or them under the Senior Loan Documents hereunder or
existing at law or otherwise, or against any Borrower Property or Company
Property; (ii) the commencement of an action at law or the recovery of a
judgment at law against the Borrower, the Company or any Obligor for the
performance of the Senior Indebtedness and the enforcement thereof through levy
or execution or otherwise; (iii) the taking or institution or any other action
or proceeding against the Borrower, the Company or any Obligor; (iv) any delay
in taking, pursuing, or exercising any of the foregoing actions, rights, powers,
or remedies (even though requested by Subordinated Lender) by any Senior Lender
or anyone acting for any Senior Lender; (v) any lack of validity or
enforceability of any Senior Loan Document; (vi) the release or non-perfection
of any collateral securing the Senior Indebtedness; or (vii) any other
circumstance which might otherwise constitute a defense available to, or a
discharge of, the Borrower, the Company or any Obligor in respect of the Senior
Indebtedness or Subordinated Lender in respect of this Agreement.


--------------------------------------------------------------------------------



(b) Without limiting the generality of the foregoing, and anything else
contained herein to the contrary notwithstanding, any Senior Lender, from time
to time, without prior notice to or the consent of the Subordinated Lender, may
take all or any of the following actions without in any manner affecting or
impairing the obligation or liability of the Subordinated Lender hereunder: (i)
obtain a Lien in any property to secure any of the Senior Indebtedness; (ii)
obtain the primary and secondary liability of any party or parties with respect
to any of the Senior Indebtedness; (iii) renew, extend, or otherwise change the
time for payment of the Senior Indebtedness or any installment thereof for any
period, or change the interest rates and fees with respect to the Senior
Indebtedness; (iv) renew, reaffirm, extend, release or otherwise change any
liability of any nature of any Person, including any Obligor, with respect to
the Senior Indebtedness; (v) exchange, enforce, waive, release, and apply any
Borrower Property or Company Property and direct the order or manner of sale
thereof as such Senior Lender may in its discretion determine; (vi) enforce its
rights hereunder, whether or not such Senior Lender shall proceed against any
other Person; (vii) exercise its rights to consent to any action or non-action
of the Borrower, the Company or any Obligor which may violate the covenants and
agreements contained in the Senior Loan Documents, with or without
consideration, on such terms and conditions as may be acceptable to it; or
(viii) exercise any of its rights conferred by the Senior Loan Documents or by
law.
 
11. Waivers. The Borrower, the Company and Subordinated Lender each hereby
waive, to the fullest extent permitted by law, any defense based on the adequacy
of a remedy at law which might be asserted as a bar to the remedy of specific
performance of this Agreement in any action brought therefor by the Senior
Lenders. To the fullest extent permitted by law and except as to any notices
specified in this Agreement, notices regarding the intended sale or disposition
of any portion of the collateral held by the Senior Lenders, or any notice which
may not be waived in accordance with the UCC, the Borrower, the Company and
Subordinated Lender each hereby further waive: presentment, demand, protest,
notice of protest, notice of default or dishonor, notice of payment or
nonpayment and any and all other notices and demands of any kind in connection
with all negotiable instruments evidencing all or any portion of the Senior
Indebtedness or the Subordinated Indebtedness to which the Borrower, the Company
or the Subordinated Lender may be a party; prior notice of and consent to any
loans made, extensions granted or other action taken in reliance thereon; and
all other demands and notices of every kind in connection with this Agreement,
the Senior Indebtedness or the Subordinated Indebtedness. Subordinated Lender
consents to any release, renewal, extension, compromise or postponement of the
time of payment of the Senior Indebtedness, to any substitution, exchange or
release of collateral therefor, and to the addition or release of any Person
primarily or secondarily liable thereon.


--------------------------------------------------------------------------------



12. No Estoppel. Neither the failure nor any delay on the part of any Senior
Lender to exercise any right, remedy, power or privilege hereunder shall operate
as a waiver thereof or give rise to an estoppel, nor be construed as an
agreement to modify the terms of this Agreement, nor shall any single or partial
exercise of any right, remedy, power or privilege with respect to any occurrence
be construed as a waiver of such right, remedy, power or privilege with respect
to any other occurrence. No waiver by a party hereunder shall be effective
unless it is in writing and signed by the party making such waiver, and then
only to the extent specifically stated in such writing.
 
13. Incorrect Payments; Specific Performance. If the Borrower, the Company or
any Obligor shall make or the Subordinated Lender shall collect any payment on
account of the principal of, premium or interest on or any other amounts due
under the Subordinated Indebtedness in contravention of this Agreement, such
payments shall be held in trust by the Subordinated Lender and not commingled
with any assets of Subordinated Lender and shall be paid over and delivered to
the Senior Agent, for the benefit of the Senior Lenders, promptly upon receipt
thereof. At any time Subordinated Lender fails to comply with any provision of
this Agreement, the Senior Lenders may demand specific performance of this
Agreement, whether or not the Borrower or the Company has complied with this
Agreement, and may exercise any other remedy available at law or equity.
 
14. Amendment of the Subordinated Documents and Senior Loan Documents.
Subordinated Lender agrees that it will not, without the prior written consent
of the Senior Agent, agree to any amendment, modification or supplement to the
Subordinated Documents. The Senior Indebtedness may at any time be amended,
modified, restated, refinanced or waived without limitation without notice to,
or the consent of, the Subordinated Lender.
 
15. Inconsistent or Conflicting Provisions; Construction. If a provision of the
Senior Loan Documents or the Subordinated Documents is inconsistent or conflicts
with the provisions of this Agreement, the provisions of this Agreement shall
govern and prevail. The term "including" is not limiting and means "including
without limitation." In the computation of periods of time from a specified date
to a later specified date, the word "from" means "from and including"; the words
"to" and "until" each mean "to but excluding", and the word "through" means "to
and including."
 
16. Notices. Any notice, consent or other communication provided for in this
Agreement shall be in writing and shall be delivered personally (effective upon
delivery), via facsimile (effective upon confirmation of transmission), via
overnight courier (effective the next Business Day after dispatch if instructed
to deliver on next business day) or via U.S. Mail (effective 3 days after
mailing, postage prepaid, first class) to each party at its address(es) and/or
facsimile number(s) set forth on Annex I hereto, or to such other address as
either party shall specify to the other in writing from time to time. The
Subordinated Lender shall provide the Senior Agent with written notice promptly
upon the occurrence of an event of default under the Subordinated Documents.


--------------------------------------------------------------------------------



17. Entire Agreement. This Agreement constitutes and expresses the entire
understanding between the parties hereto with respect to the subject matter
hereof, and supersedes all prior and contemporaneous agreements and
understandings, inducements or conditions, whether express or implied, oral or
written. Neither this Agreement nor any portion or provision hereof may be
changed, waived or amended orally or in any manner other than by an agreement in
writing signed by the Senior Agent and the Subordinated Lender; provided that
any such change, waiver or amendment shall be binding upon the Borrower and the
Company by their written consent thereto. This Agreement shall constitute a Loan
Document and the recitals hereto shall constitute part of this Agreement.
 
18. Additional Documentation. The Borrower, the Company and the Subordinated
Lender shall execute and deliver to the Senior Agent such further instruments
and shall take such further action as the Senior Agent may at any time or times
reasonably request in order to carry out the provisions and intent of this
Agreement.
 
19. Expenses. The Borrower and the Company agrees to pay the Senior Agent and
the Senior Lenders on demand all expenses of every kind, including Attorney
Costs, that the Senior Agent or the Senior Lender incur in enforcing any of
their rights against the Borrower, the Company and/or the Subordinated Lender
under this Agreement.
 
20. Successors and Assigns.
 
(a) This Agreement shall inure to the benefit of each Senior Lender,
Subordinated Lender, and their respective successors and assigns, and shall be
binding upon the Borrower, the Company and their respective successors and
assigns, and each Senior Lender, Subordinated Lender and their respective
transferees, successors and assigns, including any subsequent holders of the
Subordinated Note. Any Senior Lender, without prior notice or consent of any
kind, may sell, assign or transfer any Senior Indebtedness, and in such event
each and every immediate and successive assignee or transferee thereof may be
given the right by such Person to enforce this Agreement in full against the
Borrower, the Company and the Subordinated Lender, by suit or otherwise, for its
own benefit.
 
(b) Subordinated Lender shall not sell, assign, pledge, dispose of or otherwise
transfer all or any portion of the Subordinated Indebtedness or any Subordinated
Document: (i) unless, prior to the consummation of any such action, the
transferee thereof shall execute and deliver to the Senior Agent a joinder to
this Agreement, providing for the continued subordination of the Subordinated
Indebtedness to the Senior Indebtedness as provided herein and for the continued
effectiveness of all of the rights of the Senior Agent and the Senior Lenders
arising under this Agreement, and (ii) unless the related Subordinated Documents
evidencing such Subordinated Indebtedness contain the legend referred to in
Section 25 below.


--------------------------------------------------------------------------------



(c) Notwithstanding the failure of any transferee to execute or deliver an
agreement substantially identical to this Agreement, the subordination effected
hereby shall survive any sale, assignment, pledge, disposition or other transfer
of all or any portion of the Subordinated Indebtedness, and the terms of this
Agreement shall be binding upon the successors and assigns of each Subordinated
Indebtedness, as provided in this Section 20.
 
(d) Subordinated Lender hereby agrees that any party that refinances the Senior
Indebtedness of the Senior Lenders may rely on and enforce this Agreement as if
it were such Senior Lender. Subordinated Lender further hereby agrees that it
will, at the request of such Senior Lender, enter into an agreement, in the form
of this Agreement, mutatis mutandis, to subordinate the Subordinated
Indebtedness, to the same extent as provided herein, to the party refinancing
all or a portion of such Senior Indebtedness; provided that the failure of the
Subordinated Lender to execute such an agreement shall not affect such party’s
right to rely on and enforce the terms of this Agreement.
 
21. Covenant Not to Challenge. This Agreement has been negotiated by the parties
with the expectation and in reliance upon the assumption that the instruments
and documents evidencing the Senior Indebtedness are valid and enforceable. In
determining whether to enter into this Agreement, the Subordinated Lender has
assumed such validity and enforceability, and has agreed to the provisions
contained herein, without relying upon any reservation of a right to challenge
or call into question such validity or enforceability. As between any Senior
Lender and Subordinated Lender, Subordinated Lender hereby covenants and agrees,
to the fullest extent permitted by law, that it shall not initiate in any
proceeding a challenge to the validity or enforceability of the documents and
instruments evidencing the Senior Indebtedness or the validity, perfection or
priority of any Lien of the Senior Agent or the Senior Lenders securing the
Senior Indebtedness, nor shall the Subordinated Lender instigate other parties
to raise any such challenges, nor shall the Subordinated Lender participate in
or otherwise assert any such challenges which are raised by other parties. As
between any Senior Lender and any Subordinated Lender, each Senior Lender hereby
covenants and agrees, to the fullest extent permitted by law, that it shall not
initiate in any proceeding a challenge to the validity or enforceability of the
documents and instruments evidencing the Subordinated Indebtedness, nor shall
the Senior Lenders instigate other parties to raise any such challenges, nor
shall the Senior Lenders participate in or otherwise assert any such challenges
which are raised by other parties.
 
22. Subrogation. Subject to the Final Payment of all Senior Indebtedness and the
provisions of Section 24 hereof, the Subordinated Lender shall be subrogated to
the rights of the Senior Lenders to receive payments and distributions of cash,
property and securities applicable to the Senior Indebtedness to the extent that
distributions otherwise payable to the Subordinated Lender have been applied to
the Senior Indebtedness, until all amounts payable under the Subordinated
Indebtedness shall have been paid in full. For purposes of such subrogation, no
payments or distributions to the Senior Lenders of any cash, property or
securities to which the Subordinated Lender would be entitled except for the
provisions of this Agreement, and no payment pursuant to the provisions of this
Agreement to the Senior Lenders by the Subordinated Lender shall, as among the
Borrower, the Company and their respective creditors other than the Senior
Lenders, be deemed to be a payment or distribution by the Borrower or the
Company to or on account of the Senior Indebtedness. If the Borrower or the
Company fails to make any payment on account of the Subordinated Indebtedness by
reason of any provision contained herein, such failure shall, notwithstanding
such provision contained herein, constitute a default with respect to the
Subordinated Indebtedness if and to the extent such failure would otherwise
constitute such a default in accordance with the terms of the Subordinated
Indebtedness.


--------------------------------------------------------------------------------



23. Termination of Agreement. This Agreement shall continue and shall be
irrevocable until the date all of the Senior Indebtedness has been Finally Paid
or otherwise discharged and released in an express writing to such effect by the
Senior Lenders.
 
24. Reinstatement. The obligations of the Subordinated Lender under the
Agreement shall continue to be effective, or be reinstated, as the case may be,
if at any time any payment in respect of any Senior Indebtedness is rescinded or
must otherwise be restored or returned by any Senior Lender by reason of any
bankruptcy, reorganization, arrangement, composition or similar proceeding or as
a result of the appointment of a receiver, intervenor or conservator of, or
trustee or similar officer for, the Borrower, the Company, any Obligor or any
substantial part of its property, or otherwise, all as though such payment had
not been made.
 
25. Legends. Until the termination of this Agreement, Subordinated Lender will
cause to be clearly, conspicuously and prominently inserted on the face of
Subordinated Note and any other Subordinated Document, as well as any renewals
or replacements thereof, the following legend:
 
“THIS INSTRUMENT AND THE RIGHTS AND OBLIGATIONS EVIDENCED HEREBY ARE SUBORDINATE
IN THE MANNER AND TO THE EXTENT SET FORTH IN THAT CERTAIN SUBORDINATION AND
INTERCREDITOR AGREEMENT (THE “SUBORDINATION AGREEMENT”) DATED AS OF OCTOBER 1,
2008 AMONG D. E. SHAW LAMINAR PORTFOLIOS, L.L.C., PAC-VAN, INC. (THE
“BORROWER”), GFN NORTH AMERICA CORP. (THE “COMPANY”) AND LAMINAR DIRECT CAPITAL,
L.L.C. (TOGETHER WITH ITS SUCCESSORS AND ASSIGNS, THE “SENIOR AGENT”), TO THE
INDEBTEDNESS (INCLUDING INTEREST) OWED BY THE COMPANY PURSUANT TO THAT CERTAIN
AMENDED AND RESTATED INVESTMENT AGREEMENT DATED AS OF OCTOBER 1, 2008 AMONG THE
COMPANY, THE SENIOR AGENT AND BORROWER, AND THE OTHER LOAN DOCUMENTS (AS DEFINED
IN THE INVESTMENT AGREEMENT) AS SUCH INVESTMENT AGREEMENT AND OTHER LOAN
DOCUMENTS MAY BE AMENDED, RESTATED, SUPPLEMENTED OR OTHERWISE MODIFIED FROM TIME
TO TIME AND TO INDEBTEDNESS REFINANCING THE INDEBTEDNESS THEREUNDER AS
CONTEMPLATED BY THE SUBORDINATION AGREEMENT; AND EACH HOLDER OF THIS INSTRUMENT,
BY ITS ACCEPTANCE HEREOF, IRREVOCABLY AGREES TO BE BOUND BY THE PROVISIONS OF
THE SUBORDINATION AGREEMENT.”


The Borrower’s and the Company’s books shall be marked to evidence the
subordination of all of the Subordinated Indebtedness to the holders of Senior
Indebtedness, in accordance with the terms of this Agreement. Each Senior Lender
is authorized to examine such books from time to time in accordance with the
terms of the Investment Agreement and to make any notations required by this
Agreement.



--------------------------------------------------------------------------------



26. Governing Law. THIS AGREEMENT SHALL BE A CONTRACT MADE UNDER AND GOVERNED BY
THE INTERNAL LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND TO
BE PERFORMED ENTIRELY WITHIN SUCH STATE, WITHOUT REGARD TO CONFLICT OF LAWS
PRINCIPLES. THE BORROWER, THE COMPANY AND THE SUBORDINATED LENDER HEREBY AGREE
THAT ALL ACTIONS OR PROCEEDINGS INITIATED BY THE BORROWER, THE COMPANY OR THE
SUBORDINATED LENDER AND ARISING DIRECTLY OR INDIRECTLY OUT OF THIS AGREEMENT
SHALL BE LITIGATED IN A NEW YORK COUNTY, NEW YORK OR THE UNITED STATES DISTRICT
COURT FOR THE SOUTHERN DISTRICT OF NEW YORK OR, IF ANY SENIOR LENDER INITIATES
SUCH ACTION, IN ADDITION TO THE FOREGOING COURTS, ANY COURT IN WHICH SUCH SENIOR
LENDER SHALL INITIATE SUCH ACTION, TO THE EXTENT SUCH COURT HAS JURISDICTION.
THE BORROWER, THE COMPANY AND THE SUBORDINATED LENDER EACH HEREBY EXPRESSLY
SUBMIT AND CONSENT IN ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR PROCEEDING
COMMENCED BY ANY SENIOR LENDER AND HEREBY WAIVE ANY CLAIM THAT SUCH COURTS ARE
AN INCONVENIENT FORUM OR AN IMPROPER FORUM BASED UPON LACK OF VENUE. THE
EXCLUSIVE CHOICE OF FORUM AS SET FORTH IN THIS SECTION SHALL NOT BE DEEMED TO
PRECLUDE THE ENFORCEMENT, BY ANY SENIOR LENDER, OF ANY JUDGMENT OBTAINED IN ANY
OTHER FORUM OR THE TAKING, BY ANY SENIOR LENDER, OF ANY ACTION TO ENFORCE THE
SAME IN ANY OTHER APPROPRIATE JURISDICTION, AND THE BORROWER, THE COMPANY AND
THE SUBORDINATED LENDER EACH HEREBY WAIVE THE RIGHT TO COLLATERALLY ATTACK SUCH
JUDGMENT OR ACTION.
 
27. Jury Trial. THE SENIOR AGENT, THE SUBORDINATED LENDER, THE BORROWER AND THE
COMPANY WAIVE TRIAL BY JURY IN ANY DISPUTE ARISING FROM, UNDER OR IN CONNECTION
WITH THIS AGREEMENT.
 
28. Severability. The provisions of this Agreement are independent of and
separable from each other. If any provision hereof shall for any reason be held
invalid or unenforceable, it is the intent of the parties that such invalidity
or unenforceability shall not affect the validity or enforceability of any other
provision hereof, and that this Agreement shall be construed as if such invalid
or unenforceable provision had never been contained herein.
 
29. Counterparts. This Agreement may be executed in any number of separate
counterparts, all of which, when taken together, shall constitute one and the
same instrument, notwithstanding the fact that all parties did not sign the same
counterpart. Receipt of an executed signature page to this Agreement by
facsimile or other electronic transmission shall constitute effective delivery
thereof.


--------------------------------------------------------------------------------



30. Sections. The section headings used in this Agreement are for convenience
only and shall not affect the interpretation of any of the provisions hereof.
 
31. Defines Rights of Creditors. The provisions of this Agreement are solely for
the purpose of defining the relative rights of the Senior Lenders and the
Subordinated Lender and shall not be deemed to create any rights or priorities
in favor of any other Person, including the Borrower and the Company.


[signature pages follow]



--------------------------------------------------------------------------------



The parties hereto have executed this Agreement as of the date first above
written.


BORROWER:
PAC-VAN, INC.
     
By:
/s/ Theodore M. Mourouzis
 
  Theodore M. Mourouzis, President
   
COMPANY:
GFN NORTH AMERICA CORP.
     
By:
/s/ John O. Johnson
 
  John O. Johnson, Chief Operating Officer
   
SENIOR AGENT:
LAMINAR DIRECT CAPITAL, L.L.C.
     
By:
/s/ Robert T. Ladd
 
  Robert T. Ladd, Authorized Signatory
   
SUBORDINATED LENDER:
D. E. SHAW LAMINAR PORTFOLIOS, L.L.C.
     
By:
/s/ Robert T. Ladd
 
  Robert T. Ladd, Authorized Signatory

 

--------------------------------------------------------------------------------



ANNEX I
 
NOTICE ADDRESSES
 
BORROWER:


Pac-Van, Inc.
2995 South Harding Street
Indianapolis, Indiana 46225
Attention: Theodore M. Mourouzis
Facsimile: (317) 644-3117


COMPANY:


GFN North America Corp.
39 East Union Street
Pasadena, California 91103
Attention: Christopher A. Wilson, Esq.
Facsimile: (626) 795-8090


SENIOR AGENT:


Laminar Direct Capital, L.L.C, as Collateral Agent
10000 Memorial Dr., Suite 500
Houston, Texas 70024
Telephone: (713) 292-5404
Facsimile: (713) 292-5454
Attention: Debbie Blank



D. E. Shaw Laminar Portfolios, L.L.C.
10000 Memorial Dr., Suite 500
Houston, Texas 70024
Telephone: (713) 292-5404
Facsimile: (713) 292-5454
Attention: Debbie Blank
 

--------------------------------------------------------------------------------

